Citation Nr: 1300582	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to rating in excess of 10 percent for residuals of an open reduction and internal fixation of the right radius, to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the course of this appeal and by rating decision of October 2009, a separate rating for right median nerve neuropathy as secondary to the service connected status post open reduction and internal fixation of the right radius was granted and a 10 percent rating was established from October 2009.  The Veteran has not appealed from this decision and the Board will not address this issue in this appeal.  

In September 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.   The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his December 2012 presentation to the Board, the Veteran's representative, accurately, noted that while the most recent VA examination conducted in May 2011 to determine the severity of the service connected disability of the right radius noted residual surgical scarring associated with this disability, there was no indication as to whether such scarring was tender or painful.  If it were the case that such scarring was painful, it would be possible to assign a separate rating for these  symptoms under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 as they would not be "duplicative of or overlapping with the symptomatology" contemplated by the ratings currently assigned for the service connected right radius disability.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A separate rating could also potentially be assigned under a DC pertaining to rating skin disabilities codified at 38 C.F.R. § 4.118 other than DC 7800 if there were pertinent findings associated with the scarring other than pain (such as scarring that is unstable, deep and nonlinear, etc.).  

Review of the record indicates that while reports from the VA examinations that have been afforded to the Veteran have included discussion of the scarring in question, has not been provided with a VA compensation examination designed to solely assess the severity of such scarring in terms of the relevant DCs under the VA Schedule for Rating Disabilities.  As such, and in light of the request for an additional examination by the Veteran's representative, the RO upon remand will be requested to arrange for the Veteran to be scheduled for a VA compensation examination to assess the severity of the residual scarring in question.  In addition, review of the record does not reflect that the Veteran was provided with complete notification or adjudication of the matter of whether a separate rating for the scarring associated with the service connected right radius disability may be assigned; as such, and in order to ensure due process to the Veteran, the RO will be requested upon remand to afford the Veteran such complete notification and adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran's representative also requested that given the fact that the maximum schedular rating for the service connected right radius disability is currently assigned under 38 C.F.R. § 4.71a, DC 5215, consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  Given this contention and the fact that an increased schedular rating cannot be assigned under any of the DCs potentially applicable to the rating of disabilities of the wrist under 38 C.F.R. § 4.71a [such a rating could only be assigned for ankylosis, and it is not contended or shown that the service-connected right radius disability includes ankylosis], referral of the matter of entitlement to an extraschedular rating for the service connected back disability to the Director of the VA Compensation and Pension Service is necessary in this case.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  (To the extent the Veteran's representative in his December 2012 asserted that a separate schedular rating for neurological symptoms due to the service-connected right radius disability is warranted, a separate rating for such symptoms has been assigned in the form of the rating assigned for right median nerve neuropathy by analogy to DC 8515 by an October 2009 rating decision.)   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a notification letter pertinent to the issue of whether a separate rating may be assigned for scarring associated with the service-connected right radius compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

2.  Ask the Veteran provide evidence of his disability's interference with his employment.  This may include evidence such as letters from employers, other evidence showing how his disability interfers with employment, or other evidence like a showing frequent hospitalizations.  

3.  The RO must consider whether the claim should be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1)

4.  Afford the Veteran a VA examination to determine the current severity of any scarring associated with the service-connected right radius disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of any potentially diagnostic codes pertaining to the rating of skin disabilities codified at C.F.R. § 4.118.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case that includes citation to and consideration of all relevant DCs codified at 38 C.F.R. § 4.118 pertinent to the scarring at issue.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


